      Case 6:19-cv-00536-ADA-JCM Document 24 Filed 05/27/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 HELEN R. REYES,

                                                 Case No: 6:19-cv-00536-ADA-JCM
       Plaintiff,
 v.

 FMS, INC.,

      Defendant.


                       ORDER OF DISMISSAL WITH PREJUDICE

       Plaintiff, HELEN R. REYES (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd., having filed with this Court her Agreed Stipulation of Dismissal with Prejudice and

the Court having reviewed same, now finds that this matter should be dismissed.

       IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby

dismissed, with prejudice.


Dated: May 27, 2020

                                            _______________________________________
                                            ALAN D ALBRIGHT
                                            U.S. DISTRICT JUDGE
